               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Mario Antwan Lloyd,              )          C/A No.: 1:19-1028-BHH-SVH
                                  )
                 Plaintiff,       )
                                  )
      vs.                         )             ORDER AND NOTICE
                                  )
 Captain Robinson, Deputy Scott, )
 Deputy Tipton, Deputy Roberts, )
 Deputy McKeller, Deputy Sandova, )
                                  )
                 Defendants.      )

      Mario Antwan Lloyd (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint against several Charleston County Detention

Center employees, alleging violations of his constitutional rights. Pursuant to

the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff is a pretrial detainee held at Charleston County Detention

Center (“CCDC”). [ECF No. 1 at 4]. Plaintiff alleges, while housed in CCDS

Special Management Unit (“SMU”) from March 2, 2019 to March 17, 2019,

defendants Roberts and Scott removed his personal belongings; defendants

Sandova, McKeller, and Tipton punished him for speaking; and defendants

Roberts, Scott, and Sandova unlawfully looked through his legal mail. [ECF
No. 1 at 6–8]. In addition, Plaintiff challenges various conditions of his

confinement, alleges racial discrimination, and asserts defendant Robinson

has not responded to his grievances. Id. He has sued each defendant in his

official capacity. [ECF No. 1 at 2–3]. Plaintiff seeks monetary damages and

termination of all responsible parties. [ECF No. 1 at 10].

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

                                       2
Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.



                                       3
      To state a plausible claim for relief under 42 U.S.C. § 1983, 1 an

aggrieved party must sufficiently allege he was injured by “the deprivation of

any [of his or her] rights, privileges, or immunities secured by the [United

States] Constitution and laws” by a “person” acting “under color of state law.”

See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1230 (3d ed. 2014).

      The Eleventh Amendment provides, “[t]he Judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced

or prosecuted against one of the United States by Citizens of another State, or

by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The

United States Supreme Court has long held the Eleventh Amendment also

precludes suits against a state by one of its own citizens. See Edelman v.

Jordan, 415 U.S. 651, 662-63 (1974). This immunity extends not only to suits

against a state per se, but also to suits against agents and instrumentalities of

the state. Cash v. Granville Cnty. Bd. of Ed., 242 F.3d 219, 222 (4th Cir. 2001).

Because the defendants in this case are employees of a South Carolina county,




1 Plaintiff’s Complaint is properly before this court pursuant to 42 U.S.C. §
1983. Section 1983 is the procedural mechanism through which Congress
provided a private civil cause of action based on allegations of federal
constitutional violations by persons acting under color of state law. The
purpose of § 1983 is to deter state actors from using badge of their authority to
deprive individuals of their federally guaranteed rights and to provide relief to
victims if such deterrence fails.

                                       4
when acting in their official capacities, they are considered an arm of the state

and not a “person” within the meaning § 1983. See Pennington v. Kershaw

Cnty., S.C., No. 3:12-1509-JFA-SVH, 2013 WL 2423120, at *4 (D.S.C. June 4,

2013) (citing S.C. Code Ann. § 4-1-10 and applying the Eleventh Amendment

to a county as “a political subdivision of the State”); Chisolm v. Cannon, C/A

No. 4:02-3473-RBH, 2006 WL 361375, at *5–6 (D.S.C. Feb. 15, 2006) (finding

Charleston County Detention Center entitled to Eleventh Amendment

immunity as an arm of the state); Cone v. Nettles, 417 S.E.2d 523, 525 (S.C.

1992) (employees of a county Sheriff are state officials); see also Will v. Mich.

Dep't of State Police, 491 U.S. 58, 71 (1989) (“[N]either a state nor its officials

acting in their official capacities are ‘persons’ under § 1983.”). A state cannot,

without its consent, be sued in a district court of the United States by one of

its own citizens upon the claim that the case is one arising under the

Constitution and laws of the United States. Edelman, 415 U.S. at 663. The

State of South Carolina has not consented to be sued in this case, see S.C. Code

Ann. § 15-78-20(e); thus, as arms of the state, the named defendants, in their

official capacities, would be immune from a federal lawsuit under the Eleventh

Amendment and Plaintiff’s complaint is subject to summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by May 3, 2019, along with any appropriate service

                                        5
documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



April 19, 2019                             Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       6
